DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I: Figs. 1-10B in the reply filed on 08/02/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,256,808 (hereinafter Graham).
Regarding claim 1, Graham discloses a combination “emergency” wash and faucet unit comprising a base (16); an “emergency” wash arm (38, 42) pivotally coupled to the base, the “emergency” wash arm including an “emergency” wash unit (34), wherein the “emergency” wash arm is rotatable relative to the base about a first vertical axis (the vertical axis of pipe 42); and a spout (36, 40) pivotally coupled to the base, wherein the spout is rotatable relative to the base about a second vertical axis (the vertical axis of pipe 40), wherein the first vertical axis is offset from the second vertical axis (see Figs. 1-2).
	Regarding claim 2, the combination “emergency” wash and faucet unit of claim 1, further comprising a first rotation control member (102 in Fig. 5) coupled to the “emergency” wash arm and rotatable relative to the base about the first vertical axis, the first rotation control member defining a first stop surface (the surface at either end of stop 100); and a stop protrusion (94) coupled to the base (via sleeve 48), wherein the first stop surface is configured to engage the stop protrusion to limit rotation of the “emergency” wash arm  (see col. 4, lines 42-52) in a first direction (see Fig. 9, left arrow) when the “emergency” wash arm is in a stored position (see Fig. 9).
	Regarding claim 3, the combination “emergency” wash and faucet unit of claim 2, wherein the first rotation control member defines a second stop surface (the surface at the other end of stop 100) configured to engage the stop protrusion to limit rotation of the “emergency” wash arm in a second direction (right arrow in Fig. 9) when the “emergency” wash arm is in an active position (see Fig. 9).
	Regarding claim 10, the combination “emergency” wash and faucet unit of claim 1, wherein the “emergency” wash unit is capable of being an eyewash or a combination eye/face wash.

Claim(s) 12-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0353376 (hereinafter Perrin).
	Regarding claim 12, Perrin discloses a combination emergency wash and faucet unit (see Fig. 26), comprising: a base (1002, 1100) defining a first stop surface (1112); an emergency wash arm (1004) pivotally coupled to the base, the emergency wash arm including an emergency wash unit (1034), wherein the emergency wash arm is repositionable between a stored position and an active position; a spout (1052) pivotally coupled to the base and rotatable relative to the base about an axis (V, R); a rotation control member (1030) rotationally coupled to the emergency wash arm, the rotation control member defining a second stop surface (1232); and a stop protrusion (1230, 1240) coupled to the spout and configured to (a) limit rotation of the spout in a first direction when engaging the first stop surface and (b) limit rotation of the spout in a second direction when engaging the second stop surface, wherein rotation of the emergency wash arm between the stored position and the active position causes a corresponding movement of the second stop surface relative to the first stop surface.
	Regarding claim 13, the combination emergency wash and faucet unit of claim 12, wherein rotation of the emergency wash arm from the stored position to the active position causes the second stop surface to move toward the first stop surface, limiting rotation of the spout (see para. [0126]).
	Regarding claim 14, the combination emergency wash and faucet unit of claim 13, wherein the rotation control member (1030) is coupled to the base such that the rotation control member is rotatable about the axis (V, R).
	Regarding claim 16, the combination emergency wash and faucet unit of claim 14, wherein the base further defines a third stop surface (1222), and wherein the rotation control member (1030) is selectively reconfigurable between a first configuration and a second configuration; wherein, when the rotation control member is in the first configuration, the stop protrusion is configured to (a) limit rotation of the spout in the first direction when engaging the first stop surface and (b) limit rotation of the spout in the second direction when engaging the second stop surface; and wherein, when the rotation control member is in the second configuration, the stop protrusion is configured to (a) limit rotation of the spout in the first direction when engaging the second stop surface and (b) limit rotation of the spout in the second direction when engaging the third stop surface (via stop 1220).
	Regarding claim 17,  Perrin discloses a combination emergency wash and faucet unit (see Fig. 19 and claim 16), comprising: a base, comprising: a main body configured to be coupled to a sink; and a hub (540) pivotally coupled to the main body, the hub defining a surface; an emergency wash arm coupled to the hub, the emergency wash arm including an emergency wash unit configured to dispense a first fluid, wherein the emergency wash arm is repositionable between an active position and a stored position; a spout coupled to the main body and configured to dispense a second fluid; and a first valve assembly (first valve member of claim 16) coupled to the main body, the first valve assembly including a valve element that is repositionable between (a) a sealed position in which the first valve assembly prevents or substantially prevents the second fluid from being dispensed from the spout and (b) an open position in which the first valve assembly permits the second fluid to be dispensed from the spout, wherein the first valve assembly engages the surface such that the surface moves the valve element from the open position to the sealed position when the emergency wash arm is moved from the stored position to the active position.
	Regarding claim 18, the combination emergency wash and faucet unit of claim 17, further comprising a second valve assembly (second valve member of claim 16) coupled to the main body and the hub, wherein the second valve assembly is configured to (a) prevent or substantially prevent the first fluid from being dispensed from the emergency wash unit when the emergency wash arm is in the stored position and (b) permit the first fluid to be dispensed from the emergency wash unit when the emergency wash arm is in the active position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, as applied to claim 17 above, in view of US 4,257,560 (hereinafter Diamond).
	Although the first valve assembly of the Perrin is not a spool valve with a spool valve element  and a biasing member as claimed.  Attention is directed to the Diamond reference which teaches a spool valve having a spool valve element and a biasing member configured to apply a biasing force to bias the spool into engagement with a surface.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the first valve assembly of Perrin with a spool valve having a spool valve element and a biasing member configured to apply a biasing force to bias the spool into engagement with a surface as taught by Diamond, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	Allowable Subject Matter
Claims 4-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754